Honorable James U. Cross             Opinion No, M- 956
Executive Director
Parks and Wildlife Department        Re:   Whether it is lawful for
John H. Reagan Building                    any person to make use of
Austin, Texas 78701                        a dog or dogs In hunting
                                           of or pursuing, or taking
                                           deer in San Augustine County,
Dear Qeneral Cross:                        Texas, and related questions.
          Your request for an opinion asked the following
questions:
         "(1) Is It lawful for any person to make
    use of a dog or dogs in hunting, of or pursulng,
    or taking deer in San Augustine County, Texas?
          "(2) Is it lawful for persons to use dogs
     for the purpose of trailing wounded deer In San
     Augustine County?"
          Senate Bill 1025, Acts of the 62nd Legislature, Regular
Session, 1971, Chapter 543, Page 1855, passed the Legislature May
24, 1971. It amends Article 880, Vernon's Penal Code, to read as
follows:
          tlSection1. It is hereby declared unlawful
     for any person or persons to make use of a dog or
     dogs in the hunting of or pursuing or taking of
     any deer. Any person or persons owning or controlling
     any dog or dogs and who permits or allows such dog
     or dogs to run, trail, or pursue any deer at any
     time shall be deemed guilty of a misdemeanor, and
     upon conviction shall be fined in any sum of not
     less than Twenty-.fiveDollars ($25), and not more
     than Two Hundred collars ($200); provided, however
     that this article shall not apply to the Counties
     of Brazoria, San Augustine, and Fort Bend. And,
     provided further, that it shall be lawful to use



                            -4681-
Hon. James U. Cross, page 2     (M-956)


     dogs for the purpose of trailing a wounded deer
     in the Counties of Concho, Jones, 'Zapata,and
     Angelina.
          "Sec. 2. Nothing in this article affects
     the provisions of the Uniform Wildlife Regulatory
     Act.   /-Article 9783-1, Vernon's Penal Code--not
     applicable to San Augustine CountyT
          This Senate Bill also amends House Bill 435, Acts of
the 55th Legislature, Regular Session, 1957, Chapter 171, Page
366 and provides:
          'Section 1. It shall be unlawful for any
     person to hunt, trap, ensnare, kill or attempt to
     kill, by any means whatsoever, any wild deer, buck,
     doe, or fawn in San Augustine County in the State
     of Texas, except, however, that it shall be lawful
     to hunt and kill wild buck deer in San Augustine
     County between and including the Saturday nearest
     November 15 and the first Sunday in January; except
     that if the first Sunday in January occurs after
     January 4, the last day of the open season is
     January 1."
          House Bill 860, Acts of the 54th Legislature, Regular
Session, 1955, Chapter 440 provides:
          "It shall be unlawful for any person to make
     use of a dog or dogs in the hunting or of pursuing
     or taking of any deer in San Augustine County.
     Any person owning or controlling any dog who per-
     mits or allows such dog to run, trail, or pursue
     any deer at any time shall be deemed guilty of a
     misdemeanor, and upon conviction shall be fined
     in any sum of not less than Twenty-five Dollars,,
     ($25) nor more than Two Hundred Dollars ($200).
          Said Act also provides:
           "It shall be unlawful for any person to hunt,
     trap,  ensnare, kill or attempt to kill, by any
     means whatsoever, any wild deer, buck, doe or
     fawn in San Augustine and Sabine Counties in
     the State of Texas, provided, and except however,



                              -4682-
Hon. James U. Cross, page 3~         (M-956)


     that it shall be lawful to hunt and kill any
     wild buck deer In said Counties between
     November 16th and December 31st, both dates
     Inclusive, of each year.'
          Senate Bill lo25 being the latest Act relating to
hunting deer in San Augustine County will control over the pro-
visions of House Bill 860, Acts of the 54th Legislature. Ex
parte De Jesus De La 0, 227 S.W.2d 212, (Tex.Crim. 1950). -
          In this connection it is noted that the caption to Senate
Bill lo25 reads, in part, as follows:
          'An Act relating to allowing hunting with
     dogs in San Augustine County; extending the open
     season for th$ taking of deer in San Augustine
     County; . . .
          You are therefore advised that it is lawful for any
person to make use of a dog or dogs In the hunting of or pursuing
or taking of any deer in San Augustine County during the open
season provided in Senate Bill 1025. Likewise it is lawful for
persons to use dogs for the purpose of trailing wounded deer in
San Augustine County during the open season provided in Senate
Bill 1025.
                     SUMMARY
          It is lawful for any person to make use of
     a dog or dogs in the hunting of or pursuing or
     taking of any deer In San Augustine County during
     the open season provided in Senate Bill 1025,
     Acts of the 62nd Legislature, Regular Session,
     1971, Chapter 543, Page 1855. Likewise It is
     lawful for persons to use dogs for the purpose
     of trailing wounded deer in San Augustine County
     during the open season provided In Senate Bill
     1025.                      _/i

                             Yesjltrulylours,



                             Attorney Oeneral of Texas
                                 Y
Prepared by John Reeves
Assistant Attorney General
                               -4683-
                                             .


                                                 \



Hon. James U. Cross, page 4        (M-956)




APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Bart Baling
Gordon Cass
Austin Bray
J. C. Davis
SAM MCDANIEL
Acting Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                              -4684-